 1    MATTHEW RODRIQUEZ, State Bar No. 95976             PAUL B. MELLO, State Bar No. 179755
     Acting Attorney General of California               SAMANTHA D. WOLFF, State Bar No. 240280
 2   Attorney General of California                      LAUREL E. O’CONNOR, State Bar No. 305478
     MONICA N. ANDERSON, State Bar No.                   DAVID C. CASARRUBIAS, State Bar No. 321994
 3   182970                                              HANSON BRIDGETT LLP
     Senior Assistant Attorney General                   1676 N. California Boulevard, Suite 620 Walnut
 4   DAMON MCCLAIN, State Bar No. 209508                 Creek, CA 94596
     Supervising Deputy Attorney General                 Telephone: (925) 746-8460 Fax: (925) 746-8490
 5   ELISE OWENS THORN, State Bar No. 145931             E-mail: PMello@hansonbridgett.com
     LUCAS L. HENNES, State Bar No. 278361               Attorneys for Defendants
 6   NAMRATA KOTWANI, State Bar No. 308741
     Deputy Attorneys General                            ROMAN M. SILBERFELD, State Bar No. 62783
 7    1300 I Street, Suite 125                           GLENN A. DANAS, State Bar No. 270317
      P.O. Box 944255                                    ROBINS KAPLAN LLP
 8    Sacramento, CA 94244-2550                            2049 Century Park East, Suite 3400
      Telephone: (916) 210-7318                            Los Angeles, CA 90067-3208
 9    Fax: (916) 324-5205                                  Telephone: (310) 552-0130
      E-mail: Namrata.Kotwani@doj.ca.gov                   Fax: (310) 229-5800
10   Attorneys for Defendants                              E-mail: RSilberfeld@RobinsKaplan.com
                                                         Special Counsel for Defendants
11
                                 IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                            SACRAMENTO DIVISION
14

15

16   RALPH COLEMAN, et al.,                                      Case No. 2:90-cv-00520 KJM-DB (PC)
17                                             Plaintiffs,       DEFENDANTS’ CENSUS, WAITLISTS,
                                                                 AND TRANSFER TIMELINES
18                     v.                                        COMPLIANCE REPORTS FOR
                                                                 INPATIENT MENTAL HEALTH CAR
19
     GAVIN NEWSOM, et al.,
20
                                             Defendants.
21

22             Defendants California Department of Corrections and Rehabilitation (CDCR) and
23   Department of State Hospitals (DSH) file the attached reports capturing data concerning patient
24   census, waitlists, and compliance with transfer timelines for inpatient mental health care in
25   compliance with the Court’s October 13, 2015 order. (ECF No. 5367.) Attached are letters from
26   CDCR and DSH enclosing the following census and inpatient reports, as modified by the Court’s
27   April 19, 2017 order (ECF No. 5610): (1) DSH CDCR Patient Census and Waitlist Report
28
     [3419376.1]                                             1
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
 1   (Exhibit A); (2) DSH Psychiatric Inpatient Timelines Compliance Report, Patients Admitted

 2   March 1 Through March 31, 2021 Who Waited Beyond Program Guide Timelines (Exhibit B);

 3   (3); CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and Waitlist Report as

 4   of March 29, 2021 (Exhibit C); (4) CDCR Mental Health Crisis Bed Coleman Patient Census and

 5   Waitlist Report as of March 29, 2021 (Exhibit D); (5) Psychiatric Inpatient Programs Census

 6   Report as of 3/29/21 (Exhibit E); and (6) CDCR Inpatient Program Referrals: Compliance with

 7   Program Guide Timeframes for Acute and Intermediate Referrals Admitted or Closed in March

 8   2021 (Exhibit F).

 9     Dated: April 15, 2021                                     Respectfully submitted,
10                                                               MATTHEW RODRIQUEZ
                                                                 Acting Attorney General of California
11                                                               DAMON MCCLAIN
                                                                 Supervising Deputy Attorney General
12

13
                                                                 /s/ Namrata Kotwani___
14                                                               NAMRATA KOTWANI
                                                                 Deputy Attorney General
15                                                               Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28
     [3419376.1]                                           2
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
EXHIBIT A
  State of California                                                                                                                                                                                                                                GAVIN NEWSOM, Governor

  DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
  Patient Management Unit
  1600 Ninth Street, Room 420
  Sacramento, CA 95814



                                                                                                            DSH CDCR Patient Census and Waitlist Report
                                                                                                                            Data as of: 3/29/2021
  Acute Care Patients
                                                                                                                Beds         Medical Isolation
       DSH Facility - Acute - Female       Bed Capacity             Census              Beds on Hold
                                                                                                       1
                                                                                                                                                    Available Beds                                   Waitlist                                  Total Patients
                                                                                                              Redlined2          Rooms3
                                                                                                                                                                                                                                             Awaiting Admission
                                 6                                                                                                                                       Referrals Pending               Accepted Referrals
                        Patton                   -                      1                     0                    0                  0                    0                                                  4                 5
                                                                                                                                                                              Review              CDCR Prison          CDCR PIP                        0
                         Total                   -                      1                     0                    0                  0                    0                     0                      0                         0       (Includes 0 Waiting >10 Days)


  Intermediate Care Low Custody - Unlocked Dorms

                                                                                                       1        Beds         Medical Isolation                                                                  7
      DSH Facility - Unlocked Dorms        Bed Capacity             Census              Beds on Hold                  2                  3          Available Beds                                   Waitlist                                  Total Patients
                                                                                                              Redlined           Rooms
                                                                                                                                                                                                                                             Awaiting Admission
                    Atascadero                  256                    138                    0                    0                  0                   118            Referrals Pending                  Accepted Referrals
                        Coalinga                 50                    22                     0                    0                  0                    28                 Review              CDCR Prison
                                                                                                                                                                                                                    4
                                                                                                                                                                                                                          CDCR PIP
                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                       3

                         Total                  306                    160                    0                    0                  0                   146                    0                      1                         2       (Includes 0 Waiting >30 Days)



  Intermediate Care Low Custody - Unlocked Dorms - Female

  DSH Facility - Unlocked Dorms -                                                                               Beds         Medical Isolation
                                           Bed Capacity             Census              Beds on Hold1                 2                  3          Available Beds                                   Waitlist
                                                                                                                                                                                                                7
                                                                                                                                                                                                                                               Total Patients
              Female                                                                                          Redlined           Rooms
                                                                                                                                                                                                                                             Awaiting Admission
                                 6                                                                                                                                       Referrals Pending               Accepted Referrals
                        Patton                   30                    11                     0                    0                  0                    18                                                 4                 5
                                                                                                                                                                              Review              CDCR Prison          CDCR PIP                        1
                         Total                   30                    11                     0                    0                  0                    18                    0                      0                         1       (Includes 0 Waiting >30 Days)

  1
   Beds on hold are assigned for internal patient movement and patients waiting to transfer to DSH. When allocated Coleman beds are at maximum capacity within the facility, beds with patients pending discharge may be placed on hold for accepted patients
  to maximize bed utilization. This may result in negative totals for available beds, but does not necessarily imply exceeding capacity.
  2
      Redlined beds are temporarily unavailable due to repairs.
  3
      Medical isolation rooms are required for licensing and physically differ from the other housing in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
  4
      Direct referrals from a CDCR prison for patients awaiting transfer to DSH for inpatient treatment.
  5
    Referrals for patients currently receiving inpatient treatment within a CDCR PIP referred to DSH for stepdown of LRH or Level of Care change.
  6
    Beds at DSH-P are for female patients only.
  7
    Waitlist includes 2 on hold by CDCR.




Source: BUMMs                                                                                                                        1 of 1
EXHIBIT B
State of California                                                                                                                                                                                            GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                                 DSH Psychiatric Inpatient Timelines Compliance Report
                                                               Patients Admitted March 1 through March 31, 2021 Who Waited Beyond Program Guide Timelines


                                     Level of Care                                        Patients Waiting Outside Program Guide Timelines3                              Days Waited Outside Program Guide Timelines4

                              Intermediate Care Admissions                                                          10                                                                        450
                                       Subtotal                                                                     10                                                                        450
     Exceptions to Program Guide Timelines - OTC, OTH, and Medical Holds1                                           10                                                                        450
                                                                            2
               Exceptions to Program Guide Timelines - Internal Referrals                                            0                                                                        0
               Total Excluding Exceptions to Program Guide Timelines                                                 0                                                                        0

1
 Includes exceptions to the Program Guide timelines for referrals on hold for patients with out-to-court status, out-to-hospital status, and medical holds.
2
 Includes exceptions to the Program Guide timelines for CDCR patients currently receiving inpatient treatment within a DSH program and have been referred for internal movement within DSH.
3
 Including patients admitted in March 2021 who waited greater than 30 days from the referral received date to DSH for a change in level of care.
4
 Includes the total number of days patients admitted in March 2021 waited beyond 30 days from the referral received date to DSH for a change in level of care.




Source: BUMMs                                                                                                    1 of 2
EXHIBIT C
                                                                                                             CDCR Psychiatric Inpatient Programs (PIP)
                                                                                                         Coleman Patient Census and Waitlist Report as of
                                                                                                                         March 29, 2021
                                                                                                                            Medical
                                                                                           Beds            Beds                            Available
MALE ACUTE PIPs                                        Bed Capacity        Census                                          Isolation
                                                                                         Reserved1       Redlined2                           Beds              Pending             Accepted                              Total Acute Referrals
                                                                                                                            Rooms3                                                                    Total Waitlist
                                                                                                                                                              Referrals4           Referrals5                             Waiting > 10 Days
California Health Care Facility (CHCF)                       146             144             5                0                7               -10
California Medical Facility (CMF)                            217             149             39               0                0               29
Total                                                        363             293             44               0                7               19                 45                   4                    49                     23

                                                                                                                            Medical
                                                                                           Beds                                            Available                                                                                                Total Intermediate
MALE INTERMEDIATE LOCKED DORM PIP                      Bed Capacity        Census                     Beds Redlined        Isolation                                               Accepted
                                                                                         Reserved                                            Beds        Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                                                            Rooms                                                  Referrals
                                                                                                                                                                                                                                                        > 30 Days
CMF                                                          84              45              21               0                0               18
Total                                                        84              45              21               0                0               18                 20                   1                    21                                                9

                                                                                                                            Medical
                                                                                           Beds                                            Available
MALE INTERMEDIATE HIGH CUSTODY PIPs                    Bed Capacity        Census                     Beds Redlined        Isolation
                                                                                         Reserved                                            Beds
                                                                                                                            Rooms
                                                                                                                                                                                                                                                    Total Intermediate
CHCF Single Cell                                             368             344             11               0               11               2                                   Accepted
                                                                                                                                                         Pending Referrals                            Total Waitlist                                 Referrals Waiting
CMF Multi Cell                                               68              18              8                0                0               42                                  Referrals
                                                                                                                                                                                                                                                        > 30 Days
CMF Single Cell                                              95              60              16               0                0               19
SVSP Multi Cell                                              44              32              3                0                0               9
SVSP Single Cell                                             202             185             9                0                0               8
Total                                                        777             639             47               0               11               80                113                   6                   119                                               32

                                                                                                                            Medical
                                                                                           Beds                                            Available
MALE HIGH CUSTODY PIP                                  Bed Capacity        Census                     Beds Redlined        Isolation                                                                                                                Total Intermediate
                                                                                         Reserved                                            Beds                                  Accepted                              Total Acute Referrals
                                                                                                                            Rooms                        Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                                                                                                                   Referrals                              Waiting > 10 Days
CSP, San Quentin (Condemned)                                 30              17              1                0                0               12                                                                                                       > 30 Days
CSP, San Quentin (Non-Condemned)                             10              2               0                0                0               8
Total                                                        40              19              1                0                0               20                 1                    0                    1                                                 0

                                                                                                                            Medical
                                                                                           Beds                                            Available                                                                                                Total Intermediate
FEMALE HIGH CUSTODY PIP                                Bed Capacity        Census                     Beds Redlined        Isolation                                               Accepted                              Total Acute Referrals
                                                                                         Reserved                                            Beds        Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                                                            Rooms                                                  Referrals                              Waiting > 10 Days
                                                                                                                                                                                                                                                        > 30 Days
California Institution for Women                             45              28              1                0                0               16
Total                                                        45              28              1                0                0               16                 1                    0                    1                                                 0

                                                                                                                            Medical                                                                                                                 Total Intermediate
                                                                                           Beds                                            Available                               Accepted                              Total Acute Referrals
                                                       Bed Capacity        Census                     Beds Redlined        Isolation                     Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                         Reserved                                            Beds                                  Referrals                              Waiting > 10 Days
                                                                                                                            Rooms                                                                                                                       > 30 Days
            GRAND TOTALS - ALL PIPs                         1309            1024            114               0               18              153                180                   11                 191                       23                       41
                                                                                                                                                                                                         6 DSH
1
  Beds Reserved - Beds held or endorsed to by the Health Care Placement Oversight Program (HCPOP) for a specific patient. The referral is either pending clinical acceptance by the PIP or the patient is pending transfer to the PIP.
2
  Beds Redlined - Beds are temporarily unavailable for patient placement due to repairs or single cell status (if a two-man cell).
3
  Medical Isolation Rooms - Rooms are required for licensing and physically differ from the other housing cells in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
4
  Pending Referrals - Includes all referrals received by the Mental Health Inpatient Referrals Unit (new inpatient referral, level of care transfers, least restrictive housing transfers) that are pending a clinical referral review, least restrictive housing
determination, HCPOP endorsement/bed vacancy, or inpatient program acceptance.
5
  Accepted Referrals - Includes all referrals that have been endorsed to a bed, have been accepted by the inpatient program, and are awaiting transfer.

*There are 23 APP referrals, waiting greater than 10 days, that are pending an exception due to COVID-19.
**There are 41 ICF referral, waiting greater than 30 days, that is pending an exception due to COVID-19.




Data Source: RIPA                                                                                                                                                                                                        CCHCS, Health Care Placement Oversight Program
EXHIBIT D
                                            CDCR Mental Health Crisis Bed
                                    Coleman Patient Census and Waitlist Report as of
                                                   March 29, 2021


                                                                                                               Total Pending
CDCR MHCB                                             Beds     Available   Total Pending
                     Bed Capacity     Census                                               Beds Assigned         Referrals
Programs                                            Redlined     Beds        Referrals
                                                                                                                > 24 hours
Male Programs            423            232            8         183            3                 3                  0
Female Programs          41              12            0         29             0                 0                  0
            Totals       464            244            8         212            3                 3                  0




Data Source: HEART                                                                    CCHCS, Health Care Placement Oversight Program
EXHIBIT E
                                                                                                                                                          Monday, 3/29/2021

                                                                                                                                                               Time: 04:31 PM



                                          PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 03/29/2021
                     Facility                                      Bed Capacity                                    Beds Occupied
                                                                    Male Acute Care Programs
                                            PIP-Vacaville              217               No Score:                                                         3
                                                                                         Level I:                                                          5
                                                                                         Level II:                                                        26
                                                                                         Level III:                                                       29
                                                                                         Level IV                                                         86
                                                                                         Total Census:                                                    149
                                            PIP-Stockton               146               No Score:                                                         2
                                                                                         Level I:                                                          6
                                                                                         Level II:                                                        38
                                                                                         Level III:                                                        8
                                                                                         Level IV                                                         90
                                                                                         Total Census:                                                    144
                                         DSH-Atascadero                 0                No Score:                                                         0
                                                                                         Level I:                                                          0
                                                                                         Level II:                                                         0
                                                                                         Level III:                                                        0
                                                                                         Level IV                                                          0
                                                                                         Total Census:                                                     0
              Totals for Male Acute                                   363                                                                                 293
                                                      Male Intermediate Care Facility (High Custody) Programs
                                            PIP-Stockton               368               No Score:                                                         1
                                                                                         Level I:                                                          5
                                                                                         Level II:                                                        54
                                                                                         Level III:                                                       24
                                                                                         Level IV                                                        260
                                                                                         Total Census:                                                   344
                                                                                         Total out of LRH:                                               187
                                            PIP-Vacaville               95               No Score:                                                         0
                                                                                         Level I:                                                          0
                                                                                         Level II:                                                        13
                                                                                         Level III:                                                        6
                                                                                         Level IV                                                         41
                                                                                         Total Census:                                                    60
                                                                                         Total out of LRH:                                               24
                                      PIP-Vacaville Multi-              68               No Score:                                                         0
                                             person Cells
                                                                                         Level I:                                                          0
                                                                                         Level II:                                                         3
                                                                                         Level III:                                                        1
                                                                                         Level IV                                                         14
                                                                                         Total Census:                                                    18
                                                                                         Total out of LRH:                                                9




                                                                                                                CCHCS, Health Care Placement Oversight Program
Page 1 of 3                                                                                                     Referrals to Inpatient Programs Application (RIPA)
                                                                                                                                                    Monday, 3/29/2021

                                                                                                                                                         Time: 04:31 PM



                                       PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 03/29/2021
                  Facility                                   Bed Capacity                                    Beds Occupied
                                   PIP-Salinas Valley            202                No Score:                                                        1
                                                                                    Level I:                                                         5
                                                                                    Level II:                                                       22
                                                                                    Level III:                                                      15
                                                                                    Level IV                                                        121
                                                                                    PC 1370:                                                        19
                                                                                    WIC 7301:                                                        2
                                                                                    Total Census:                                                   185
                                                                                    Total out of LRH:                                               66
                PIP-Salinas Valley Multi-person Cells             44                No Score:                                                        0
                                                                                    Level I:                                                         0
                                                                                    Level II:                                                        1
                                                                                    Level III:                                                      12
                                                                                    Level IV                                                        18
                                                                                    PC 1370:                                                         1
                                                                                    WIC 7301:                                                        0
                                                                                    Total Census:                                                   32
                                                                                    Total out of LRH:                                                9
     Totals for Male ICF High Custody                            777                                                                                639
                                                 Male Intermediate Care Facility (Low Custody) Programs
                                PIP-Vacaville Dorms               84                No Score:                                                        0
                                                                                    Level I:                                                         0
                                                                                    Level II:                                                       13
                                                                                    Level III:                                                       8
                                                                                    Level IV                                                        24
                                                                                    Total Census:                                                   45
                                                                                    Total out of LRH:                                               21
                                    DSH-Atascadero                256               No Score:                                                        0
                                                                                    Level I:                                                        26
                                                                                    Level II:                                                       84
                                                                                    Level III:                                                      13
                                                                                    Level IV                                                        15
                                                                                    Total Census:                                                   138
                                        DSH-Coalinga              50                No Score:                                                        0
                                                                                    Level I:                                                         4
                                                                                    Level II:                                                       12
                                                                                    Level III:                                                       1
                                                                                    Level IV                                                         5
                                                                                    Total Census:                                                   22
     Totals for Male ICF Low Custody                              390                                                                               205
                                                                    Male Programs
                                    PIP-San Quentin               30                Total Census:                                                   17


                                   PIP-San Quentin                10                No Score:                                                        0
                                   Non-condemned                                    Level I:                                                         0
                                                                                    Level II:                                                        2
                                                                                    Level III:                                                       0
                                                                                    Level IV                                                         0
                                                                                    Total Census:                                                    2
              Totals for Male                                     40                                                                                19
                ICF/Acute




                                                                                                          CCHCS, Health Care Placement Oversight Program
Page 2 of 3                                                                                               Referrals to Inpatient Programs Application (RIPA)
                                                                                                                                                      Monday, 3/29/2021

                                                                                                                                                           Time: 04:31 PM



                                      PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 03/29/2021
                  Facility                                  Bed Capacity                                       Beds Occupied
                                                                  Female Programs
                                        DSH-Patton               30              No Score:                                                             0
                                                                                 Level I:                                                              1
                                                                                 Level II:                                                             9
                                                                                 Level III:                                                            0
                                                                                 Level IV                                                              2
                                                                                 Total Census:                                                        12
                PIP-California Institution for Women             45              No Score:                                                             3
                                                                                 Level I:                                                              4
                                                                                 Level II:                                                             5
                                                                                 Level III:                                                            3
                                                                                 Level IV                                                             13
                                                                                 Total Census:                                                        28
                                                                                 Total out of LRH:                                                    6
        Totals for Female ICF/Acute                               75                                                                                  40
                                            Total Inpatient Program Capacity and Census - Male and Female
              GRAND TOTALS                                      1645                                                                                 1196




                                                                                                            CCHCS, Health Care Placement Oversight Program
Page 3 of 3                                                                                                 Referrals to Inpatient Programs Application (RIPA)
EXHIBIT F
                                                                                        DETAIL OF APP OUT OF COMPLIANCE
                                                                                                   MARCH 2021


                                                                                                                                                                        Day from    Within   Days over
       HCPPOP            HCPOP                 Accepting   Date Placed
                                                                                                           Inpatient Program                Comments for    Referral   Referral to Program    Program
     Endorsement      Endorsement              Inpatient   on Accepted       Inpatient Program Admitted
                                                                                                            Admit Date/Time               DELAY/EXCEPTION    Status    MH IRU and   Guide      Guide
       Location        Date/Time                Program    Referrals List
                                                                                                                                                                       Admission Timeframes Timeframes
APP: VPP           02/23/2021 12:34:00   APP: VPP           03/03/2021      APP: VPP                       03/04/2021 10:18:00   EXCEPTION: COVID-19        Admitted      14          N          4
APP: CHCF          03/08/2021 12:14:00   APP: CHCF          03/08/2021      APP: CHCF                      03/12/2021 15:13:00   EXCEPTION: COVID-19        Admitted      16          N          6
APP: VPP           03/08/2021 10:43:00   APP: VPP           03/16/2021      APP: VPP                       03/18/2021 14:59:00   EXCEPTION: COVID-19        Admitted      20          N         10
APP: VPP           03/15/2021 10:25:00   APP: VPP           03/26/2021      APP: VPP                       03/29/2021 10:51:00   EXCEPTION: COVID-19        Admitted      25          N         15
APP: VPP           02/23/2021 11:35:00   APP: VPP           03/04/2021      APP: VPP                       03/05/2021 11:36:00   EXCEPTION: COVID-19        Admitted      85          N         75
APP: VPP           02/22/2021 15:32:00   APP: VPP           02/26/2021      APP: VPP                       03/01/2021 17:34:00   EXCEPTION: COVID-19        Admitted      52          N         42
APP: VPP           02/22/2021 16:03:00   APP: VPP           03/03/2021      APP: VPP                       03/04/2021 20:22:00   EXCEPTION: COVID-19        Admitted      43          N         33
APP: VPP           02/22/2021 14:28:00   APP: VPP           02/24/2021      APP: VPP                       03/01/2021 11:30:00   EXCEPTION: COVID-19        Admitted      35          N         25
APP: VPP           02/22/2021 10:45:00   APP: VPP           03/03/2021      APP: VPP                       03/04/2021 14:31:00   EXCEPTION: COVID-19        Admitted      37          N         27
APP: VPP           02/22/2021 11:52:00   APP: VPP           03/01/2021      APP: VPP                       03/02/2021 15:04:00   EXCEPTION: COVID-19        Admitted      33          N         23
APP: CHCF          02/22/2021 12:21:00   APP: CHCF          02/22/2021      APP: CHCF                      03/04/2021 16:00:00   EXCEPTION: COVID-19        Admitted      31          N         21
APP: VPP           02/23/2021 12:41:00   APP: VPP           03/04/2021      APP: VPP                       03/05/2021 15:35:00   EXCEPTION: COVID-19        Admitted      31          N         21
APP: VPP           02/23/2021 13:22:00   APP: VPP           03/01/2021      APP: VPP                       03/02/2021 15:04:00   EXCEPTION: COVID-19        Admitted      27          N         17
APP: VPP           03/11/2021 14:44:00   APP: VPP           03/17/2021      APP: VPP                       03/18/2021 16:03:00   EXCEPTION: COVID-19        Admitted      42          N         32
APP: VPP           02/23/2021 13:50:00   APP: VPP           03/09/2021      APP: VPP                       03/10/2021 15:37:00   EXCEPTION: COVID-19        Admitted      34          N         24
APP: VPP           02/23/2021 10:36:00   APP: VPP           03/10/2021      APP: VPP                       03/12/2021 15:34:00   EXCEPTION: COVID-19        Admitted      32          N         22
APP: VPP           02/23/2021 11:33:00   APP: VPP           03/10/2021      APP: VPP                       03/12/2021 15:34:00   EXCEPTION: COVID-19        Admitted      30          N         20
APP: VPP           02/23/2021 11:41:00   APP: VPP           03/01/2021      APP: VPP                       03/02/2021 12:21:00   EXCEPTION: COVID-19        Admitted      18          N          8
APP: VPP           02/23/2021 10:46:00   APP: VPP           03/11/2021      APP: VPP                       03/12/2021 14:24:00   EXCEPTION: COVID-19        Admitted      28          N         18
APP: VPP           03/01/2021 09:34:00   APP: VPP           03/11/2021      APP: VPP                       03/12/2021 14:27:00   EXCEPTION: COVID-19        Admitted      24          N         14
APP: VPP           03/01/2021 08:41:00   APP: VPP           03/11/2021      APP: VPP                       03/12/2021 16:08:00   EXCEPTION: COVID-19        Admitted      24          N         14
APP: SQ            03/01/2021 13:12:00   APP: SQ            03/01/2021      APP: SQ                        03/01/2021 13:13:00   EXCEPTION: COVID-19        Admitted      12          N          2
APP: VPP           03/01/2021 09:52:00   APP: VPP           03/11/2021      APP: VPP                       03/12/2021 14:27:00   EXCEPTION: COVID-19        Admitted      23          N         13
APP: CHCF          03/01/2021 12:47:00   APP: CHCF          03/02/2021      APP: CHCF                      03/02/2021 17:46:00   EXCEPTION: COVID-19        Admitted      12          N          2
APP: CHCF          03/01/2021 13:50:00   APP: CHCF          03/03/2021      APP: CHCF                      03/03/2021 16:03:00   EXCEPTION: COVID-19        Admitted      13          N          3
APP: CHCF          03/01/2021 10:48:00   APP: CHCF          03/01/2021      APP: CHCF                      03/02/2021 15:13:00   EXCEPTION: COVID-19        Admitted      11          N          1
APP: VPP           03/01/2021 10:52:00   APP: VPP           03/15/2021      APP: VPP                       03/16/2021 15:59:00   EXCEPTION: COVID-19        Admitted      25          N         15
APP: VPP           03/08/2021 10:04:00   APP: VPP           03/17/2021      APP: VPP                       03/18/2021 16:03:00   EXCEPTION: COVID-19        Admitted      22          N         12
APP: VPP           03/08/2021 09:25:00   APP: VPP           03/12/2021      APP: VPP                       03/15/2021 15:29:00   EXCEPTION: COVID-19        Admitted      19          N          9
APP: CHCF          03/08/2021 09:10:00   APP: CHCF          03/08/2021      APP: CHCF                      03/09/2021 13:29:00   EXCEPTION: COVID-19        Admitted      13          N          3
APP: VPP           03/08/2021 11:43:00   APP: VPP           03/12/2021      APP: VPP                       03/15/2021 19:41:00   EXCEPTION: COVID-19        Admitted      19          N          9
APP: VPP           03/08/2021 09:35:00   APP: VPP           03/19/2021      APP: VPP                       03/23/2021 15:18:00   EXCEPTION: COVID-19        Admitted      26          N         16
APP: VPP           03/08/2021 11:29:00   APP: VPP           03/15/2021      APP: VPP                       03/16/2021 15:59:00   EXCEPTION: COVID-19        Admitted      19          N          9
APP: CHCF          03/08/2021 12:37:00   APP: CHCF          03/09/2021      APP: CHCF                      03/09/2021 18:33:00   EXCEPTION: COVID-19        Admitted      12          N          2
APP: VPP           03/08/2021 11:51:00   APP: VPP           03/16/2021      APP: VPP                       03/18/2021 14:59:00   EXCEPTION: COVID-19        Admitted      21          N         11
APP: VPP           03/08/2021 13:01:00   APP: VPP           03/19/2021      APP: VPP                       03/23/2021 17:43:00   EXCEPTION: COVID-19        Admitted      26          N         16
APP: VPP           03/08/2021 10:49:00   APP: VPP           03/12/2021      APP: VPP                       03/15/2021 17:28:00   EXCEPTION: COVID-19        Admitted      18          N          8
APP: VPP           03/08/2021 11:50:00   APP: VPP           03/19/2021      APP: VPP                       03/23/2021 17:43:00   EXCEPTION: COVID-19        Admitted      22          N         12
APP: VPP           03/15/2021 13:37:00   APP: VPP           03/22/2021      APP: VPP                       03/24/2021 13:07:00   EXCEPTION: COVID-19        Admitted      22          N         12
APP: VPP           03/08/2021 15:14:00   APP: VPP           03/19/2021      APP: VPP                       03/23/2021 17:43:00   EXCEPTION: COVID-19        Admitted      21          N         11
APP: CHCF          03/15/2021 11:13:00   APP: CHCF          03/15/2021      APP: CHCF                      03/16/2021 13:05:00   EXCEPTION: COVID-19        Admitted      13          N          3
APP: CHCF          03/15/2021 12:34:00   APP: CHCF          03/16/2021      APP: CHCF                      03/16/2021 14:25:00   EXCEPTION: COVID-19        Admitted      13          N          3
APP: CHCF          03/15/2021 12:10:00   APP: CHCF          03/16/2021      APP: CHCF                      03/17/2021 17:58:00   EXCEPTION: COVID-19        Admitted      14          N          4
APP: VPP           03/15/2021 14:00:00   APP: VPP           03/29/2021      APP: VPP                       03/30/2021 15:56:00   EXCEPTION: COVID-19        Admitted      25          N         15
APP: VPP           03/15/2021 11:38:00   APP: VPP           03/22/2021      APP: VPP                       03/24/2021 13:07:00   EXCEPTION: COVID-19        Admitted      19          N          9
APP: VPP           03/15/2021 13:15:00   APP: VPP           03/29/2021      APP: VPP                       03/30/2021 14:23:00   EXCEPTION: COVID-19        Admitted      25          N         15
APP: VPP           03/15/2021 13:21:00   APP: VPP           03/29/2021      APP: VPP                       03/30/2021 15:03:00   EXCEPTION: COVID-19        Admitted      21          N         11
                                                                                                    DETAIL OF ICF OUT OF COMPLIANCE
                                                                                                               MARCH 2021


                                                                                                                                                                                     Day from    Within   Days over
      HCPPOP                    HCPOP                 Accepting           Date Placed
                                                                                                                        Inpatient Program                Comments for    Referral   Referral to Program    Program
    Endorsement              Endorsement              Inpatient           on Accepted      Inpatient Program Admitted
                                                                                                                         Admit Date/Time               DELAY/EXCEPTION    Status    MH IRU and   Guide      Guide
      Location                Date/Time                Program            Referrals List
                                                                                                                                                                                    Admission Timeframes Timeframes
                                                                                                                                              EXCEPTION: COVID-19
   ICF-Dorms: VPP         04/01/2020 08:49:00
   ICF-Dorms: ASH         02/12/2021 11:02:00      ICF-Dorms: VPP          03/02/2021            ICF-Dorms: VPP         03/04/2021 15:18:00                              Admitted      351         N         321
   ICF-Dorms: VPP         02/24/2021 12:35:00
ICF-High: SVPP (Single)   02/11/2021 15:05:00                                                                                                 EXCEPTION: COVID-19
                                                ICF-High: VPP (Single)     03/26/2021         ICF-High: VPP (Single)    03/29/2021 15:50:00                              Admitted      361         N         331
 ICF-High: VPP (Single)   02/16/2021 14:12:00
 ICF-High: VPP (Single)   02/17/2021 15:04:00                                                                                                 EXCEPTION: COVID-19
                                                ICF-High: SVPP (Single)    02/25/2021         ICF-High: SVPP (Single)   03/01/2021 17:53:00                              Admitted      313         N         283
ICF-High: SVPP (Single)   02/24/2021 12:55:00
ICF-High: SVPP (Single)   02/23/2021 15:25:00   ICF-High: SVPP (Single)    02/25/2021         ICF-High: SVPP (Single)   03/01/2021 15:40:00   EXCEPTION:   COVID-19      Admitted      228         N         198
    ICF-Dorms: VPP        03/01/2021 14:24:00       ICF-Dorms: VPP         03/15/2021             ICF-Dorms: VPP        03/16/2021 17:18:00   EXCEPTION:   COVID-19      Admitted      225         N         195
 ICF-High: VPP (Multi)    03/02/2021 09:32:00    ICF-High: VPP (Multi)     03/19/2021          ICF-High: VPP (Multi)    03/19/2021 15:53:00   EXCEPTION:   COVID-19      Admitted      221         N         191
     ICF-High: CHCF       03/18/2021 14:13:00        ICF-High: CHCF        03/19/2021              ICF-High: CHCF       03/19/2021 16:05:00   EXCEPTION:   COVID-19      Admitted      178         N         148
ICF-High: SVPP (Single)   03/08/2021 17:16:00   ICF-High: SVPP (Single)    03/15/2021         ICF-High: SVPP (Single)   03/18/2021 15:38:00   EXCEPTION:   COVID-19      Admitted      147         N         117
    ICF-Dorms: ASH        02/19/2021 14:58:00       ICF-Dorms: ASH         02/19/2021             ICF-Dorms: ASH        03/02/2021 15:18:00   EXCEPTION:   COVID-19      Admitted      125         N         95
ICF-High: SVPP (Single)   03/19/2021 14:04:00   ICF-High: SVPP (Single)    03/22/2021         ICF-High: SVPP (Single)   03/24/2021 00:31:00   EXCEPTION:   COVID-19      Admitted      146         N         116
     ICF-High: CHCF       03/24/2021 12:18:00        ICF-High: CHCF        03/30/2021              ICF-High: CHCF       03/30/2021 15:19:00   EXCEPTION:   COVID-19      Admitted      147         N         117
    ICF-Dorms: VPP        03/16/2021 09:30:00       ICF-Dorms: VPP         03/19/2021             ICF-Dorms: VPP        03/22/2021 15:00:00   EXCEPTION:   COVID-19      Admitted      137         N         107
    ICF-Dorms: ASH        03/03/2021 14:50:00       ICF-Dorms: ASH         03/03/2021             ICF-Dorms: ASH        03/11/2021 14:29:00   EXCEPTION:   COVID-19      Admitted      126         N         96
                                                                                                                                              EXCEPTION:   COVID-19
ICF-High: VPP (Single)    02/08/2021 16:38:00   ICF-High: VPP (Single)     03/29/2021         ICF-High: VPP (Single)    03/30/2021 12:27:00                              Admitted      141         N         111
   ICF-Dorms: ASH         03/03/2021 15:51:00       ICF-Dorms: ASH         03/03/2021             ICF-Dorms: ASH        03/12/2021 15:01:00   EXCEPTION:   COVID-19      Admitted      116         N         86
    ICF-High: CHCF        03/10/2021 16:18:00        ICF-High: CHCF        03/11/2021              ICF-High: CHCF       03/11/2021 13:31:00   EXCEPTION:   COVID-19      Admitted      112         N         82
    ICF-High: CHCF        03/11/2021 08:27:00        ICF-High: CHCF        03/11/2021              ICF-High: CHCF       03/12/2021 12:02:00   EXCEPTION:   COVID-19      Admitted      112         N         82
ICF-High: VPP (Multi)     03/09/2021 16:25:00    ICF-High: VPP (Multi)     03/11/2021          ICF-High: VPP (Multi)    03/15/2021 17:48:00   EXCEPTION:   COVID-19      Admitted      103         N         73
    ICF-High: CHCF        03/11/2021 11:39:00        ICF-High: CHCF        03/12/2021              ICF-High: CHCF       03/12/2021 14:48:00   EXCEPTION:   COVID-19      Admitted      95          N         65
ICF-High: VPP (Single)    03/17/2021 14:28:00    ICF-High: VPP (Single)    03/19/2021          ICF-High: VPP (Single)   03/22/2021 17:35:00   EXCEPTION:   COVID-19      Admitted      101         N         71
    ICF-High: CHCF        03/11/2021 10:36:00        ICF-High: CHCF        03/12/2021              ICF-High: CHCF       03/12/2021 15:09:00   EXCEPTION:   COVID-19      Admitted      87          N         57
    ICF-High: CHCF        03/11/2021 06:53:00        ICF-High: CHCF        03/11/2021              ICF-High: CHCF       03/11/2021 13:31:00   EXCEPTION:   COVID-19      Admitted      84          N         54
   ICF-Dorms: ASH         03/03/2021 13:27:00       ICF-Dorms: ASH         03/03/2021             ICF-Dorms: ASH        03/12/2021 14:50:00   EXCEPTION:   COVID-19      Admitted      85          N         55
   ICF-Dorms: ASH         02/26/2021 14:27:00       ICF-Dorms: ASH         02/26/2021             ICF-Dorms: ASH        03/03/2021 14:43:00   EXCEPTION:   COVID-19      Admitted      75          N         45
    ICF-High: CHCF        03/11/2021 07:29:00        ICF-High: CHCF        03/11/2021              ICF-High: CHCF       03/11/2021 13:31:00   EXCEPTION:   COVID-19      Admitted      80          N         50
                                                ICF-High: SVPP (Multi)     03/02/2021         ICF-High: SVPP (Multi)    03/05/2021 13:07:00   EXCEPTION:   COVID-19
ICF-High: SVPP (Multi)    02/23/2021 09:15:00   ICF-High: SVPP (Single)    03/19/2021         ICF-High: SVPP (Single)   03/19/2021 20:09:00                              Admitted      72          N         42
                                                ICF-High: SVPP (Multi)     03/24/2021         ICF-High: SVPP (Multi)    03/24/2021 18:35:00
     ICF-High: CHCF       03/11/2021 08:46:00        ICF-High: CHCF        03/11/2021              ICF-High: CHCF       03/11/2021 13:31:00   EXCEPTION: COVID-19        Admitted      77          N         47
ICF-High: SVPP (Multi)    02/19/2021 16:18:00                                                                                                 EXCEPTION: COVID-19
                                                   ICF-Dorms: ASH          03/09/2021            ICF-Dorms: ASH         03/17/2021 16:58:00                              Admitted      79          N         49
    ICF-Dorms: ASH        03/09/2021 15:38:00
   ICF-Dorms: ASH         03/03/2021 15:41:00      ICF-Dorms: ASH          03/03/2021            ICF-Dorms: ASH         03/08/2021 17:11:00   EXCEPTION:   COVID-19      Admitted      68          N         38
     ICF-High: CHCF       03/24/2021 13:02:00       ICF-High: CHCF         03/30/2021             ICF-High: CHCF        03/30/2021 17:00:00   EXCEPTION:   COVID-19      Admitted      85          N         55
     ICF-High: CHCF       03/24/2021 11:38:00       ICF-High: CHCF         03/30/2021             ICF-High: CHCF        03/30/2021 17:49:00   EXCEPTION:   COVID-19      Admitted      75          N         45
     ICF-High: CHCF       03/24/2021 13:24:00       ICF-High: CHCF         03/24/2021             ICF-High: CHCF        03/24/2021 13:25:00   EXCEPTION:   COVID-19      Admitted      69          N         39
     ICF-High: CHCF       03/23/2021 10:57:00       ICF-High: CHCF         03/23/2021             ICF-High: CHCF        03/23/2021 18:40:00   EXCEPTION:   COVID-19      Admitted      68          N         38
   ICF-Dorms: ASH         02/19/2021 15:24:00      ICF-Dorms: ASH          02/19/2021            ICF-Dorms: ASH         03/12/2021 14:50:00   EXCEPTION:   COVID-19      Admitted      51          N         21
     ICF-High: CHCF       03/24/2021 09:59:00       ICF-High: CHCF         03/25/2021             ICF-High: CHCF        03/25/2021 11:16:00   EXCEPTION:   COVID-19      Admitted      63          N         33
   ICF-Dorms: ASH         02/11/2021 10:13:00      ICF-Dorms: ASH          02/11/2021                                                         EXCEPTION:   COVID-19
                                                                                                 ICF-Dorms: ASH         03/05/2021 15:08:00                              Admitted      42          N         12
   ICF-Dorms: ASH         03/03/2021 13:51:00      ICF-Dorms: ASH          03/04/2021
ICF-High: SVPP (Single)   03/24/2021 13:34:00   ICF-High: SVPP (Single)    03/29/2021         ICF-High: SVPP (Single)   03/30/2021 12:05:00 EXCEPTION: COVID-19          Admitted      64          N         34
